 

 

Case 20-10343-LSS Doc 5342 Filed 06/15/21 Page1of2

FILED

2021 JUN 15 AM 9: 1]

Justice Lauri Selber Silvestein
BSA Bankruptcy Case

824 Market Street, 6" floor
Wilmington, DE 19801

Re Boy Scout Bankruptcy
Honorable Justice Silverstein:

| was 11 years old. | was the ‘perfect victim’. Late to develop, small and skinny,
shy and introverted. No father, No brothers or sisters and a working mom; if you
will the original latch keep kid. | joined Scouting because | was an inner city kid; a
concrete jungle setting in Newark, NJ. It was a chance to go camping and be with
other boys my age. My mother thought it would be good for me. It didn’t work

  

what was happening. After the second time | quit scouting and just withdrew into
books; a fantasy which couldn’t hurt me.

The lawyers suggested we write to give you an idea of what. No letter can do
that. The damage that’s done at that stage of your life is unrecoverable. No Dr
Phil can fix it. | have never told anyone. Not my ex wife, not my children, nor my
significant other: no one. And you can never really have a ‘normal’ relationship
because deep down you don’t trust anyone; especially those with authority over
you. And I’m not a wimp or unsuccessful; | was in the military police during the
Vietnam War; | have 3 college degrees and practiced engineering, taught college,
and then a fairly successful lawyer for over 40 years. But you can never form truly
close relationships. You like to think that it doesn’t affect you but you eventually
realize that your not ‘normal’.

And money is not going to fix my problem. The purpose of any damages is not to
reward me but to punish the BSA for what they did and to send a message to
similar organizations that tolerate or allow this conduct to occur.

 
Case 20-10343-LSS Doc 5342 Filed 06/15/21 Page 2 of 2

 

peepee eg fegeffeabaa fp gpf Ett trcer Tbe tek perpecdy ey lel eppap gee SEPeIe— Tims Ft

ota (SLI SQ edorugcy

Ws:
D rms) al Leg
~WSHO hosgraInyg YS

NN OP HY AY Wunrey

  

 
